KUNKLE, J.:
Epitomized Opinion
The Schaeffer Co. brought action in Municipal Court to recover money due it for ■ goods sold and delivered to Tipton. Judgment being given for the Schaeffer Co. in Municipal Court, Tipton prosecuted error to the Court of Common Pleas Court where the judgment was affirmed. Error is now prosecuted in this court. Held by Court of Appeals:
1.The Court of Appeals being in harmony with the conclusion reached in the lower court, the judgment is confirmed. We have considered the case upon its merits, rather than upon the suggestion of eounsel'for The Schaeffer Co. that the bill of exceptions should be stricken from the files.